 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

                                Plaintiff,                  CASE NO. C19-1583-RSM
 9
              v.                                            ORDER ADOPTING REPORT AND
10                                                          RECOMMENDATION
     STEPHEN SINCLAIR, et al.,
11
                                Defendants.
12

13            The Court, having reviewed the Report and Recommendation of Magistrate Judge Brian

14   A. Tsuchida, objections to the Report and Recommendation, if any, and the remaining record,

15   does hereby find and ORDER:

16            (1)   The Court adopts the Report and Recommendation;

17            (2)   Plaintiff is directed to pay the $400.00 filing fee within thirty (30) days of this

18   Order.

19            (3)   The Clerk is directed to send copies of this Order to plaintiff.

20            DATED this 21 day of October 2019.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




       ORDER ADOPTING REPORT AND RECOMMENDATION - 1
